CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




Exhibit 10.4


THIRD AMENDMENT TO
SERVICES AGREEMENT


This Third Amendment to Services Agreement (this “Amendment”) is made and
entered into as of October 12, 2016, by and between Vericel Corporation
(“Client” or “Vericel”) and Dohmen Life Science Services, LLC (“DLSS”).


Client and DLSS are parties to that certain Services Agreement dated April 5,
2016 (the “Original Agreement”), as amended by (i) that certain First Amendment
to Services Agreement dated as of May 31, 2016, and (ii) that certain Second
Amendment to Services Agreement dated as of July 1, 2016 (collectively, the
“Agreement”). The parties now wish to amend the Agreement as follows:


1.
Defined Terms. Capitalized terms in this Amendment that are not defined in this
Amendment have the meanings given to them in the Agreement. If there is any
conflict between the Agreement and any provision of this Amendment, this
Amendment will control.



2.
Guarantee. If, with respect to any implant of the Product performed during a
Guarantee Period for a Patient that is an eligible member of a Guaranteed Payer
(a “Guaranteed Implant”), a Guaranteed Payer denies a claim for reimbursement or
reimburses at a rate of less than [***], DLSS agrees to guarantee reimbursement
in an amount equal to [***], subject to the payment terms set forth in Section 3
below. Notwithstanding anything to the contrary contained herein, (i) for
purposes of this Amendment, all references to [***] shall be fixed at an amount
equal to $[***], and (ii) if, with respect to any Guaranteed Implant, a
Guaranteed Payer reimburses at a rate of greater than [***], such excess amount
shall offset and reduce the aggregate guarantee obligation of DLSS arising under
this Section 2.



The term “Guaranteed Payer” shall mean each Payer listed on Exhibit D of the
Original Agreement; provided, however, that any such Payer shall cease to be a
Guaranteed Payer upon the earlier of (i) the date upon which such Guaranteed
Payer executes a written agreement that provides for reimbursement of Product,
or (ii) September 30, 2016. For clarity, a wholesale order to a clinical
institution on a direct bill basis does not constitute a written agreement that
provides for reimbursement of Product.


The term “Guarantee Period” shall mean, for each Guaranteed Payer, that period
of time commencing on July 1, 2016 and continuing until the earlier of (i) the
date upon which such Guaranteed Payer executes such a written agreement that
provides for reimbursement of Product, or (ii) September 30, 2016.


For purposes of clarity, if Payer ABC executes such a written agreement that
provides for reimbursement of Product on August 25, 2016, then Payer ABC shall
cease to be a Guaranteed Payer on August 25, 2016, the Guarantee Period shall
end on August 25, 2016 for Payer ABC and the guarantee obligation of DLSS under
this Section 2 with respect to Payer ABC shall only apply to implants of the
Product performed between July 1, 2016 until August 25, 2016.


3.
Payment of Guarantee. No later than March 15, 2017, DLSS shall pay to Client an
amount equal to (i) the product of (A) the number of Guaranteed Implants,
multiplied by (B) [***], less (ii) any amounts collected by DLSS in connection
with the Guaranteed Implants (including any amount paid by the Patient or
reimbursement paid by the Guaranteed Payer) regardless of whether the amount
collected for any particular Guaranteed Implant exceeds [***]. In the event such
calculation results in a negative number, no payment under this Amendment will
be due to Client, and any amounts collected by DLSS in connection with the
submission of claims for the Guaranteed Implants will be remitted to Client as
set forth in Section 6 of the Agreement. Upon payment to Client pursuant






--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




to the foregoing, DLSS shall have no further obligations with respect to the
guarantee set forth in Section 2 above and any amounts collected by DLSS in
connection with the Guaranteed Implants (including any amount paid by the
Patient or reimbursement paid by the Guaranteed Payer) at any time subsequent to
the payment made to Client pursuant to the foregoing shall be retained in full
by DLSS. Client acknowledges and agrees that under no circumstances shall DLSS
be obligated to make any payment to Client pursuant to the Second Amendment to
Services Agreement.


4.
Reimbursement Support. DLSS shall use commercially reasonable efforts to
contract directly with Payers, including but not limited to Medicare, Medicaid,
commercial health plans and third party administrators, military facilities, and
workers’ compensation plans, based on the reimbursement rates and/or parameters
set by Client for the Product as set forth on Exhibit D and Exhibit E. DLSS and
Client agree that the foregoing hereby supersedes and replaces Section
III(a)(4)(a) of Exhibit B of the Agreement in its entirety. Notwithstanding
anything to the contrary, DLSS and Client acknowledge and agree that the
obligations of DLSS under Section 3(g) of the Agreement, as amended, are hereby
deemed to have been satisfied and that DLSS has no further commitments or
obligations thereunder.



5.
Administration of Program/Description of Services. The Program is to be
administered pursuant to DLSS SOP’s and Client-specific SOP’s mutually developed
by DLSS and Vericel following implementation and in accordance with the
Agreement. DLSS and Vericel are to re-evaluate Exhibit B of the Agreement, and
mutually consider whether the DLSS SOP’s and Client-specific SOP’s should
replace parts of Exhibit B of the Agreement.



6.
Exclusivity. If there is a 3rd party organization that can provide direct
contracting services for any payer that DLSS is not able to provide a direct
contract, then DLSS and Vericel would be willing to permit an exception to the
exclusivity provision contained in Section 4(a)(vi) of the Agreement with
respect to reimbursement support/payer contracting, but only if such 3rd party
organization agrees not to take title to the Product and can guarantee a direct
contract with such payer. Following an evaluation of results of trial
submissions by such 3rd party organization, DLSS and Vericel are to discuss
possible exception to exclusivity provision, which would be set forth in an
amendment to the Agreement as mutually agreed upon by the parties hereto under
which Vericel would contract directly with such 3rd party organization. DLSS and
Vericel mutually agree to discuss reimbursement support services for military
Payers.



7.
Operational Metrics & Reporting. Vericel is to review and evaluate the
operational metrics proposed by DLSS. Following such evaluation, the parties
hereto would update and revise any existing metrics based on mutually agreed
operational metrics. DLSS and Vericel are to mutually evaluate and determine
those reports that are important to the program. Following such evaluation, an
amendment to the Agreement would update and revise the reporting obligations
contained in Exhibit C of the Agreement.



8.
No Other Changes. This Amendment, together with the Agreement, constitutes the
entire agreement between the parties and supersedes all prior or contemporaneous
discussions, negotiations, representations, warranties, or agreements relating
to the subject matter hereof. All other terms and conditions contained in the
Agreement will remain in full force and effect. In the event of any conflict
between the Agreement and this Amendment, the terms of this Amendment shall
prevail, and the Agreement shall be deemed amended to incorporate the provisions
contained herein.





* * * * *









--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized representatives as of the first date set forth above.


DOHMEN LIFE SCIENCE SERVICES, LLC
VERICEL CORPORATION
By: /s/Joe Nolan
By: /s/ Dominick C. Colangelo
Name: Joe Nolan
Name: Dominick C. Colangelo
Title: President DLSS
Title: President and CEO



 







